TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2014



                                     NO. 03-13-00249-CR


                             Ex parte Juan Valenzuela-Rodriguez




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the application for writ of habeas corpus filed in the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s denial of the application for writ of habeas corpus. Therefore, the Court

affirms the trial court’s denial of the application for writ of habeas corpus. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.